\
                              Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00638-CV

                              CON-CORP CONSTRUCTION, L.L.C.,
                                        Appellant

                                                  v.

                               J.D. COLLISION EXPRESS, L.L.C.,
                                           Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CI07146
                           Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 7, 2016

DISMISSED

           On September 29, 2016, appellant, Con-Corp Construction, L.L.C. filed a notice of appeal

from the trial court’s judgment signed August 30, 2016. The clerk’s record was due October 31,

2016, but it was not filed. On November 1, 2016, the trial court clerk filed a notification, stating

the clerk’s record would not be filed because appellant had not paid or made arrangements to pay

the clerk’s fee to prepare the record and is not entitled to appeal without paying the fee. On

November 4, 2016, we ordered appellant to provide written proof to this court on or before

November 14, 2016, that either (1) the clerk’s fee has been paid or arrangements had been made
                                                                                      04-16-00638-CV


to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. We

advised that if appellant failed to respond within the time provided, this appeal would be dismissed.

See TEX. R. APP. P. 37.3(b); 42.3(c). Appellant has not filed a response and the clerk’s record has

not been filed.

       We therefore order this appeal dismissed.

                                                  PER CURIAM




                                                -2-